               Case 2:17-cv-04540-DGC Document 460 Filed 11/04/20 Page 1 of 1



                                   DISTRICT JUDGE'S CIVIL MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: David G. Campbell                           Date: November 4, 2020
 Case Number: CV-17-04540-PHX-DGC
 Merritt v. Arizona, State of et al

 APPEARANCES: Plaintiff(s) Counsel                               Defendant(s) Counsel
              David J. Don                                       Edward F. Novak
              Jason D. Lamm                                      Jonathan Brinson
                                                                 Melissa Ho
                                                                 Andrew Fox
 JURY TRIAL-DAY 6

8:31 a.m. Court reconvenes. Jury is not present. Preliminary matters are discussed. 8:59 a.m. Jury
enters the courtroom. Defendant’s case continues: Vincent Figarelli is sworn and examined and appears
by videoconference. Exhibit 120 is admitted. 9:28 a.m. Cross-examination. 9:32 a.m. No redirect.
Witness is excused. Direct examination of Christopher Kalkowski continues. Exhibit 220d is marked
and played to the jury for demonstrative purposes only. 10:28 a.m. Court is in recess.

10:46 a.m. Court reconvenes. Jury is present. Direct examination of Christopher Kalkowki continues.
Exhibit 216 is admitted. 11:14 a.m. Cross-examination. 11:30 a.m. Redirect. 11:34 a.m. Witness is
excused. John Maciulla is sworn and examined. 11:49 a.m. Cross-examination. 11:55 a.m. Redirect.
Exhibit 230 is marked for identification. 12:02 p.m. Jury exits the courtroom. 12:04 p.m. Court is in
recess.

1:04 p.m. Court reconvenes. Jury is present. Cade Shaw is sworn and examined and appears by
videoconference. 1:16 p.m. Cross-examination. 1:21 p.m. Redirect. 1:22 p.m. Witness is excused.
Jennifer Pinnow is sworn and examined. 2:10 p.m. Cross-examination. Exhibit 29 is admitted. 2:26
p.m. Jury exits the courtroom. Discussion is held. 2:33 p.m. Court is in recess.

2:45 p.m. Court reconvenes. Jury is present. Cross-examination of Jennifer Pinnow. Exhibit 8 is
admitted. 2:48 p.m. Redirect. 2:54 p.m. Ken Hunter is sworn and examined. 3:15 p.m. Cross-
examination. 3:31 p.m. Witness is excused. Chief Bennie Click is sworn and examined. 4:24 p.m. Jury
is excused for the day. Further discussion is held regarding jury instructions and the verdict form. 5:20
p.m. Court is in recess and will reconvene on November 5, 2020 at 8:30 a.m.

 Deputy Clerk: Christine Boucher
 Court Reporter: Patricia Lyons (am)/Linda Schroeder (pm)                         Start: 8:31 a.m.
                                                                                  Stop: 5:20 p.m.
                                                                                  Total: 7 hrs. 19 min.
